Per Curiam.
A certiorari was allowed to review an order of the board of public utility commissioners dated September 30th, 1926, dismissing the prosecutor’s petition praying for an order of the board directing the Public Service Railway Company to repair a portion of its tracks and surrounding pavements, on Springfield avenue and Seven Bridges road to Morns avenue, in the township of Millburn, Essex county, New Jersey.
When the order in this case was made, the board of commissioners filed a written decision stating the reasons, which moved the board to make the order. Record, page 11. In that decision, the facts are quite fully and clearly stated. The statute under which the order is sought is cited, viz., Pamph. L. 1911, p. 374, § 17, and the reasons given for the making of the order dismissing the prosecutor’s petition. *233We think no further discussions of the points involved is required, other than what is contained in the board’s written decision. Eor the reasons therein stated, the order of the board, dated September 30th, 1926, dismissing the prosecutor’s petition, is affirmed, and the writ of certiorari is dismissed.